

	

		II

		109th CONGRESS

		2d Session

		S. 2598

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Ms. Stabenow introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To require the Secretary of Veterans

		  Affairs to establish and operate a community-based outpatient clinic in Alpena,

		  Michigan.

	

	

		1.Short titleThis Act may be cited as the

			 Alpena, Michigan, Community Based

			 Outpatient Clinic Act of 2006.

		2.Community based

			 outpatient clinic in Alpena, Michigan

			(a)In

			 generalThe Secretary of

			 Veterans Affairs shall establish and operate a community-based outpatient

			 clinic for veterans at a location selected by the Secretary in Alpena,

			 Michigan.

			(b)DeadlineThe Secretary shall begin the operation of

			 the clinic required by subsection (a) not later than one year after the date of

			 the enactment of this Act.

			(c)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal

			 year 2007 such sums as may be necessary to carry out this section.

			

